
	

115 S2220 IS: National Timing Resilience and Security Act of 2017
U.S. Senate
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2220
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2017
			Mr. Cruz (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for the development, construction and operation of a backup to the Global Positioning
			 System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Timing Resilience and Security Act of 2017.
		2.Backup global positioning system
 (a)In generalSubject to the availability of appropriations, the Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall provide for the establishment, sustainment, and operation of a land-based, resilient, and reliable alternative timing system to—
 (1)reduce critical dependencies and provide a complement to and backup for the timing component of the Global Positioning System (in this section referred to as GPS); and
 (2)to ensure the availability of uncorrupted and non-degraded timing signals for military and civilian users in the event that GPS timing signals are corrupted, degraded, unreliable, or otherwise unavailable.
				(b)Establishment of requirements
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall establish requirements for the procurement of the system required by subsection (a) as a complement to and backup for the timing component of GPS in accordance with the timing requirements study required by section 1618 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2595).
 (2)RequirementsThe Secretary of Transportation shall ensure, to the maximum extent practicable, that the system established under subsection (a)—
 (A)be wireless; (B)be terrestrial;
 (C)provide wide-area coverage; (D)deliver a precise, high-power 100 kilohertz signal;
 (E)be synchronized with coordinated universal time; (F)be resilient and extremely difficult to disrupt or degrade;
 (G)be able to penetrate underground and inside buildings; (H)be capable of deployment to remote locations;
 (I)take full advantage of the infrastructure and spectrum of the existing, unused government long-range navigation system (commonly known as LORAN);
 (J)be developed, constructed, and operated incorporating applicable private sector expertise; (K)work in concert with and complement any other similar positioning, navigation, and timing systems, including enhanced long-range navigation systems and Nationwide Differential GPS systems;
 (L)be made available by the Secretary of Transportation for use by other Federal and non-Federal Government agencies for public purposes at no cost;
 (M)be capable of adaptation and expansion to provide position and navigation capabilities; (N)incorporate the recommendations from any GPS back-up demonstration program initiated and completed by the Secretary, in coordination with other Federal agencies, before the date specified in subsection (c)(1); and
 (O)incorporate such other elements as the Secretary considers appropriate. (c)Implementation plan (1)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the following:
 (A)A plan to develop, construct, and operate the system required by subsection (a).
 (B)A description and assessment of the advantages of a system to provide a follow-on complementary and backup positioning and navigation capability to the timing component of GPS.
 (2)Deadline for commencement of operationThe system required by subsection (a) shall be in operation by not later than two years after the date of the enactment of this Act.
 (3)Minimum duration of operational capabilityThe system required by subsection (a) shall be designed to be fully operational for not less than 20 years.
				(d)LORAN facilities
 (1)In generalIf the Secretary of Transportation determines that any LORAN infrastructure, including the underlying real property and any spectrum associated with LORAN, in the possession of the Coast Guard is required by the Department of Transportation for the purpose of establishing the system required by subsection (a), the Commandant of the Coast Guard shall transfer such property, spectrum, and equipment to the Secretary.
 (2)CERCLA not affectedThis subsection shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) with respect to the Federal Government facilities described in paragraph (1).
				(e)Agreement
 (1)In generalThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, may enter into a cooperative agreement (as that term is defined in section 6305 of title 31, United States Code) with an entity upon such terms and conditions as the Secretary of Transportation determines will fulfill the purpose and requirements of this section and be in the public interest. Such agreement shall, at a minimum, require the Secretary of Transportation to—
 (A)authorize the entity to sell timing and other services to commercial and non-commercial third parties, subject to any national security requirements determined by the Secretary, in consultation with the Secretary of Defense;
 (B)require the entity to develop, construct, and operate at private expense the backup timing system in accordance with this section;
 (C)allow the entity to make any investments in technologies necessary over the life of such agreement to meet future requirements for advanced timing resilience and technologies;
 (D)require the entity to share revenue so as to provide for an equitable share of the revenue received with the Secretary by the entity from the sale of timing services to third parties, taking into account the entity’s capital investment and its costs to operate, maintain, and upgrade the system;
 (E)require the entity— (i)to assume all financial risk for the completion and operational capability of the system, after the Secretary provides facilities necessary for the system under subsection (d); and
 (ii)to furnish performance and payment bonds in connection with the system in a reasonable amount as determined by the Secretary; and
 (F)require the entity to make any investments in technologies necessary over the life of the agreement to meet future requirements for advanced timing resiliency.
 (2)Competition requiredThe Secretary shall use competitive procedures similar to those authorized under section 2667 of title 10, United States Code, in selecting an entity to enter into a cooperative agreement pursuant to this subsection.
 (3)Authorization to purchase servicesThe Secretary may, subject to the availability of appropriations, purchase timing system services from the entity, once the system achieves operational status, for use by the Department of Transportation and for provision to other Federal and non-Federal agencies as described in this section. The costs of such services may be offset, in whole or in part, pursuant to the revenue sharing provision required by paragraph (1)(D).
 (4)DeterminationThe Secretary may not enter into a cooperative agreement under this subsection unless the Secretary determines that the agreement is in the best financial interest of the Federal Government. The Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of such determination not later than 30 days after the date of the determination.
 (5)DefinitionIn this subsection the term entity means a non-Federal entity with the demonstrated technical expertise and requisite administrative and financial resources to meet any terms and conditions established by the Secretary for purposes of this subsection.
				
